DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: amendment filed on 09/09/2021 to application filed on 02/04/2019 which has foreign priority filed on 02/09/2018.
Claims 1-17 are pending in the case. Claims 1, 8 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, these claim recite “… identifying a number of each common feature information included in each image among the plurality of images based on the identified feature information, wherein the common feature information among the feature information is commonly included in at least two images; and determining an image, among the plurality of images, including a largest number of the common feature information as the focus content” (claim 1, lines 12-19; claim 8, lines 9-14) render the claim is indefinite, since it is not clear how to determining an image including a largest number of common feature when “the plurality of images” comprise two images, and both images including a same number of common feature, such as one common feature.
Dependent claims 2-7 and 9-17 are rejected for fully incorporating the dependencies of their base.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding independent claims 1 and 8, the claims recite “obtaining feature information of each of plurality of images; determining focus content from among the plurality of image using the obtained feature information; and generating a text comment about the content group using the focus content, wherein the determining of the focus content comprises: identifying feature information included in each of the plurality of images; identifying a number of each common feature information included in each image among the plurality of images based on the identified feature information, wherein the common feature information among the feature information is commonly included in at least two images; and determining an image, among the plurality of images, including a largest number of the common feature information as the focus content”.
The limitation of “determining of the focus content comprises: identifying feature information included in each of the plurality of images; identifying a number of each common feature information included in each image among the plurality of images based on the identified feature information, wherein the common feature information among the feature information is commonly included in at least two images; and determining an image, among the plurality of images, including a largest number of the common feature information as the focus content”, as draft, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an electric device” or “a processor configured to”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a processor” language, “determining”, “identifying” in the context of this claim encompasses the user manually identify focus content if one of two or three images having a most sharing content information. Similarly the limitation of “generating a text comment about the content group using the focus content”, as draft, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components or manually drawing text comment.  For example, but for the “by a processor” language, “generating” in the context of this claim encompasses the user thinking of text should be use for the focus content and drawing the text. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in 
Besides, the feature of determining focus content based on determining an image including a largest number of the common feature information cannot occur when “the plurality of images” comprise two images, and both images including a same number, such as one common feature.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the obtaining, determining and generating steps.  The processor in both steps is recited at a high-level of generality (i.e., as generic processor performing a generic computer function of generating text using focus content) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform obtaining, determining, identifying and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claims 2-7, 9-17 merely add additional elements to the abstract idea recited in claims 1 and 8 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment or field of use. Therefore, dependent claims 2-7, 9-17 are also directed to ineligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-9, 11-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kasina, US 2018/0150444, in view of Kim et al., US 2017/0308834.
Regarding independent claim 1, Kasina teaches a method of generating a text comment about content, the method comprising:
obtaining a content group including a plurality of  images  (Kasina, abstract; [0099]; input images);
obtaining feature information of each of the plurality of images (Kasina, [0100]; extracting features of each of the images);
determining focus content from among the plurality of images using the obtained feature information (Kasina, [0120], [0134]; determining a representative image for the images);
generating a text comment about the content group using the focus content (Kasina, [0120]-[0123], creating narrative text using the representative image); and	
displaying, on a display, the generated text comment (Kasina, fig.3; [0157]), wherein the determining of the focus content comprises: 
identifying feature information included in each of the plurality of images  (Kasina, [0067], [0100]; extracting features of each of the images); 
identifying a number of feature information included in each image among the plurality of images based on the identified feature information (Kasina, [0067], [0119], [0133], [0134]; clustering similar image feature vectors for input images); and
determining an image, among the plurality of images, including a largest number of feature information as the focus content (Kasina, [0134]; image having most feature vector of a topic as focus image).
However, Kasina does not teach identifying a number of each common feature information included in each image, wherein the common feature information among the feature information is commonly included in at least two images; and determining an image, among the plurality of images, including a largest number of the common feature information as the focus content.
Kim teaches identifying a number of each common feature information included in each image among the plurality of images based on the identified feature information, wherein the common feature information among the feature information is commonly included in at least two images; and determining an image, among the plurality of images, including a largest number of the common feature information as the focus content (Kim, [0046]; selecting a representative image having most common features, wherein common features are shared by images); and
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kim’s teaching and Kasina’s teaching to identify a number of each common feature information included in each image among the plurality of images based on the identified feature information, wherein the common feature information among the feature information is commonly included in at least two images; and determine an image, among the plurality of images, including a largest number of the common feature information as the focus content, since the combination would have enhanced the determining of representative/overview image based on common features as Kim disclosed.
Regarding claim 2, which is dependent on claim 1, Kasina teaches wherein the generating of the text comment comprises generating the text comment about the content group using feature information of the focus content (Kasina, [0026], [0060]; generating textual narrative based on input images). 
Regarding claim 4, which is dependent on claim 1, Kasina teaches wherein the feature information of each of the plurality of images comprises at least one of: information about an object included in each of the plurality of images, weather and a location related to each of the plurality of images, and/or information about a user (Kasina, [0004], [0026], [0060],[0130]).
Regarding claim 5, which is dependent on claim 1, Kasina teaches wherein the obtaining of the feature information comprises:
recognizing an object included in each of the plurality of images (Kasina, [0072]; identifying an object in images); and
obtaining information about the object, the information including at least one of: identification information of the object, location information of the object, information about a state of the object, and/or information about features of the object (Kasina, [0006], [0052], [0072], [0087]; information about the object).  
Regarding claim 7, which is dependent on claim 1, Kasina teaches wherein the generating of the text comment comprises:
obtaining feature information corresponding to the focus content (Kasina, [0060], [0120], [0123]; creating narrative text comprising location, time, landmarks for a representative image);
obtaining a text template based on the feature information of the focus content (Kasina, [0060], [0120], [0123], [0142]-[0143]; template for creating narrative); and
generating the text comment using the feature information of the focus content and the text template (Kasina, [0060], [0120], [0123], [0142]-[0143]; creating narrative text using the template and location, time, landmarks for a representative image).
Claims 8-9, 11-12, 14 are for an electronic device comprising a processor configured to control the device performing the methods of claims 1-2, 4-5, 7 respectively and are rejected under the same rationale.
Claim 15 is for a non-transitory computer-readable recording medium having recorded thereon a computer program, which when executed by a computer to perform the method of claim 1 and is rejected under the same rationale.
	
Claims 3, 6, 10, 13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasina and Kim as applied to claim 1, 5 above, and further in view of Zhang et al., US 2019/0197315.
Regarding claim 3, which is dependent on claim 1, Zhang teaches wherein the generating of the text comment comprises: determining first content having feature information overlapping with, or contradictory to, feature information of the focus content from among the plurality of images (Zhang, [0048]-[0051]; generating caption that is consistent or inconsistent features).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Zhang’s teaching into Kim and Kasina’s teaching to determine first content having feature information overlapping with, or contradictory to, feature information of the focus content from among the plurality of images, since the combination would have facilitated the decision of whether generating consistent comment or inconsistent comment for images.
Regarding claim 6, which is dependent on claim 5, Zhang teaches wherein the recognizing of the object comprises: obtaining location information corresponding to the plurality of images; and recognizing an object included in each of the plurality of images based on the location information (Zhang, [0021], [0042], [0045], [0106]; location may be used to identify other aspect). 
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Zhang’s teaching into Kim and Kasina’s teaching to obtain location information corresponding to the plurality of images; and recognizing an object included in each of the plurality of images based on the location information, since the combination would have facilitated the analysis of object or facial recognition based on location the media/image to generate comments.
Claims 10 and 13 are for an electronic device comprising a processor configured to control the device performing the methods of claims 3 and 6 respectively and are rejected under the same rationale.
	Regarding claim 16, which is dependent on claim 1, Zhang teaches further comprising transmitting the generated text comment to an external server for uploading as a notice on a social network service (Zhang, fig.2A, [0055], [0059]; posting image and narrative text to social network service’s news feed by a social networking server for sharing with other users).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Zhang’s teaching into Kim and Kasina’s teaching to transmit he generated text comment to an external server for uploading as a notice on a social network service, since the combination would have shared the story to other users in a social network as Zhang disclosed. 
	Regarding claim 17, which is dependent on claim 1, Zhang teaches further comprising uploading the generated text comment to a social network service (Zhang, fig.2A, [0055]; posting image and narrative text to a social network service).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Zhang’s teaching into Kim and Kasina’s teaching to upload the generated text comment to a social network service, since the combination would have shared the story to other users in a social network as Zhang disclosed. 
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strutt, US 9460123 teaches determining theme of images based on commonalities of content, color, location. 
Gan et al., US 2016/0267359, [0129], [0130] teaches identifying common feature points sharing common features among images; and determining an image having largest number of common feature points as image of object category.
Aguera y Arcas et al., US 20080025646 teaches determining a best overview image has at least one common keypoint in common with the largest number of other image within a group.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU V HUYNH/Primary Examiner, Art Unit 2177